Citation Nr: 0814944	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left heel pain.

2.  Entitlement to service connection for residuals of a 
right great toe injury.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the bilateral knees, 
status post right meniscectomy due to a lateral meniscus 
tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1984 to January 
2006.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified in support of these claims at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
February 2008.  A transcript of the hearing testimony is part 
of the claims file.

The veteran also initiated an appeal of the RO's June 2006 
assignment of an initial 10 percent evaluation for a low back 
disability.  However, since the RO issued a statement of the 
case on that claim in August 2007, the veteran has not 
perfected his appeal by submitting a VA Form 9 or any other 
document that could be construed as a substantive appeal.  
This claim is thus not now before the Board for appellate 
review.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran does not have a left heel disability 
manifested by pain.

3.  The veteran has no residuals of a right great toe injury.  

4.  The veteran does not currently have a left shoulder 
disability.  

5.  The veteran does not currently have a left elbow 
disability.

6.  Degenerative arthritis of both knees is minimal, causing 
intermittent right knee pain during certain activities and 
slight limitation of motion of both knees.  


CONCLUSIONS OF LAW

1.  Left heel pain was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007). 

2.  Residuals of a right great toe injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

3.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

4.  A left elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the right 
knee, status post right meniscectomy due to a lateral 
meniscus tear, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).

6.  The criteria for entitlement to an initial separate 10 
percent evaluation for degenerative arthritis of the left 
knee, status post right meniscectomy due to a lateral 
meniscus tear, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  It must 
also explain to the veteran how it determines the appropriate 
rating to assign a disability.  Id. at 486.  

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated December 2005, February 2006 and 
March 2006, the first two sent before initially deciding 
those claims in a rating decision dated June 2006.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the aforementioned notice letters, 
the RO acknowledged the claims being decided, notified the 
veteran of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of VA's duty to assist, and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates, including an explanation of what 
is reviewed in determining a disability rating.  The RO 
specifically indicated that it considered the nature and 
symptoms of the disability, the severity and duration of the 
symptoms and the impact the symptoms have on employment.  As 
well, the RO identified the evidence it was responsible for 
securing in support of the veteran's claims.  The RO noted 
that it would make reasonable efforts to assist the veteran 
in obtaining all outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence he had in his possession, which pertained 
to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to these claims, including 
service medical records and post-service treatment records.  
In a form and memorandum dated December 2005 and January 
2006, the veteran and his representative indicated that there 
was no further information or evidence to present.  The RO 
also conducted medical inquiry in support of the veteran's 
claims by affording the veteran VA examinations, during which 
VA examiners addressed the etiology and severity of the 
disabilities at issue in this decision.  The veteran does not 
now claim that the reports of these examinations are 
inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran claims entitlement to service connection for left 
heel pain, residuals of a right great toe injury and left 
shoulder and left elbow disabilities. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested such condition to a degree 
of 10 percent within one year from the date of his discharge 
with no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Left Heel Pain

According to the veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in February 2008, the veteran injured his left heel 
in service when he stepped on an object with his bare feet.  
It imbedded itself in his left foot, thereby necessitating 
removal, after which his foot bled, and treatment with 
alcohol and gauze.  Allegedly, he did not report foot 
problems or seek left heel care after the injury, but 
experienced residuals of that injury, including occasional 
pain during certain activities.  

As previously indicated, the veteran served on active duty 
from June 1984 to January 2006.  During this time period, as 
alleged, he did not report or seek treatment for heel 
complaints and no medical professional, including on 
separation examination, noted any left heel abnormalities.  

Since discharge, the veteran has received treatment for 
medical complaints, none involving his heels or feet, and has 
undergone a VA examination of his feet.  During that 
examination, conducted in April 2006, the examiner 
objectively confirmed intermittent heel pain improved with 
shoe inserts and without sequelae, but he did not attribute 
the pain to any particular disability.  Moreover, x-rays 
revealed no abnormalities indicating the presence of such a 
disability.  

Pain, alone, without a diagnosed or identifiable underlying 
malady or condition does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, the veteran's assertions represent the only 
evidence of record establishing that he has a disability 
caused by the pain.  These assertions may not be considered 
competent evidence of a nexus as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran has a disability manifested by 
left heel pain, the Board concludes that left heel pain was 
not incurred in or aggravated by service.  The claim for 
service connection for such pain is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.



2.  Residuals of Right Great Toe Injury & Left Shoulder and 
Elbow Disabilities

The veteran asserts that, in service, a serviceman dropped a 
metal chop block on his right great toe, causing bleeding and 
pain and a smashed second toenail.  He also asserts that, in 
service, he injured his left shoulder while lifting weights 
and pulling up beams.  He reportedly injured his left elbow 
when he hyperextended it during a platoon competition and 
again, subsequently, while lifting weights.  The veteran 
contends that, following the left shoulder and elbow 
injuries, he sought treatment by medics, who diagnosed 
bursitis.  Allegedly, after service, the veteran's right 
great toe did not heal properly and he continued to 
experience pain and throbbing of the right great toe during 
certain activities. 

According to the veteran's service medical records, during 
active duty from June 1984 to January 2006, he injured his 
left shoulder and elbow, as alleged, and sought treatment for 
complaints associated therewith.  Examiners diagnosed a 
strained rotator cuff and tendonitis.  The veteran also 
sought treatment for right great toe complaints, which an 
examiner attributed to onychomycosis.  On separation 
examination, the veteran reported left shoulder and elbow 
symptoms and the examiner noted chronic left shoulder and 
elbow complaints.  The examiner did not attribute these 
complaints to a particular disability.  

Since discharge, the veteran has received treatment for 
medical complaints, none involving his right great toe or 
left shoulder or elbow, and has undergone a VA examination of 
his feet, left shoulder and left elbow.  During that 
examination, conducted in April 2006, the examiner noted no 
abnormal findings of the right great toe, left shoulder or 
left elbow.  As well, he refrained from diagnosing any right 
great toe, left shoulder or left elbow disability and x-rays 
revealed no abnormalities indicating the presence of such 
disabilities.  

Again, the veteran's assertions, which are not competent, 
represent the only evidence of record establishing that he 
has right great toe, left shoulder and left elbow 
disabilities.  Inasmuch as there is no competent medical 
evidence of record establishing that the veteran has these 
disabilities, the Board concludes that they were not incurred 
in or aggravated by service.  The claims for service 
connection for such disabilities are not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claims, they 
must be denied.

B.  Claim for a Higher Initial Evaluation

The veteran claims entitlement to a higher initial evaluation 
for his bilateral knee disability.  He asserts that the 
evaluation initially assigned this disability does not 
accurately reflect the severity of his bilateral knee 
symptomatology.  Allegedly, such symptomatology includes 
constant right knee swelling, right knee pain during certain 
activities, left knee clicking, popping and occasional pain, 
and necessitates the intermittent use of a right knee brace 
and pain medication.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The RO has evaluated the veteran's bilateral knee disability 
as 10 percent disabling pursuant to Diagnostic Codes (DCs) 
5010 and 5260.  DC 5010 provides that arthritis due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  
DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2007); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

Also applicable to this case are DCs 5256 and 5257.  DC 5257 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's right knee 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC.  This evidence also establishes that the veteran's left 
knee disability picture more nearly approximates the criteria 
for an initial separate 10 percent evaluation.

During service, the veteran tore his lateral meniscus when he 
twisted his right knee.  This tear necessitated arthroscopic 
surgery, after which the veteran reported various knee 
symptoms.  On separation examination, an examiner noted 
chronic right knee pain.

Following discharge, the veteran underwent a VA examination 
of his knee, during which he reported right knee weakness 
when playing basketball and occasional slight right knee 
swelling and pain.  He further reported that the knee 
symptoms did not prevent him from working and had not 
required medical attention.  The examiner noted right knee 
range of motion from 0 to 125 degrees and left knee range of 
motion from 0 to 132 degrees.  The examiner further noted 
that the knee joints were not limited by pain, fatigue, 
weakness or lack or endurance on repetitive use.  Based on x-
rays, the examiner diagnosed minimal degenerative arthritis 
of both knees and status post right meniscectomy, 
intermittent right knee pain with prolonged basketball or 
running.     

In sum, degenerative arthritis of the veteran's knees is 
minimal, causing intermittent right knee pain during certain 
activities and slight limitation of motion of both knees.  
See 38 C.F.R. §§ 4.71, Plate II (noting normal range of 
motion of the knee as 0 to 140 degrees).  This degree of 
limited motion is not compensable under DC 5260 or 5261.  
However, as previously indicated, under DC 5003, when 
limitation of motion of a specific joint in noncompensable, 
an evaluation of 10 percent is applicable.  In this case, the 
veteran is already in receipt of such an evaluation for his 
right knee.  He is also entitled to the same evaluation for 
his left knee.  He is not entitled to initial evaluations in 
excess of 10 percent for either knee, however, as there is no 
evidence of instability or subluxation, moderate or 
otherwise, or ankylosis.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthritis of the right knee, 
status post right meniscectomy due to a lateral meniscus 
tear, have not been met.  The Board also concludes that the 
criteria for entitlement to an initial separate 10 percent 
evaluation for degenerative arthritis of the left knee, 
status post right meniscectomy due to a lateral meniscus 
tear, have been met. 

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should either of 
his knee disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claims for a higher initial evaluation for 
a right knee disability.  Rather, as a preponderance of the 
evidence is against such claim, it must be denied.  As the 
evidence supports the claim for an initial separate 10 
percent evaluation for a left knee disability, it must be 
granted.


ORDER

Service connection for left heel pain is denied.

Service connection for residuals of a right great toe injury 
is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a left elbow disability is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee, status post right 
meniscectomy due to a lateral meniscus tear, is denied.

An initial separate 10 percent evaluation for degenerative 
arthritis of the left knee, status post right meniscectomy 
due to a lateral meniscus tear, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


